Citation Nr: 1012633	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if so, whether service 
connection is warranted.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to 
February 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 2004 and November 
2006 by the Department of Veterans Affairs (VA) Waco, Texas 
Regional Office (RO).  

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in December 
2009.  A transcript of the hearing has been associated with 
the claims folder.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
originally denied in June 2001 on the basis that the 
Veteran's stressors could not be confirmed.  While the 
Veteran filed a Notice of Disagreement, he did not file a 
substantive appeal.  

2.  The Veteran's claim for service connection for PTSD was 
most recently denied in June 2003 on the basis that the 
Veteran was not then suffering from PTSD; the Veteran did 
not initiate an appeal of this decision.

3.  The evidence added to the record since June 2003 
reflects a current diagnosis of PTSD.  

4.  There is no credible evidence supporting the Veteran's 
claimed stressors.  

5.  The probative medical evidence does not indicate that 
the Veteran's sleep apnea is causally related to any in-
service incident or occurrence.  

6.  The Veteran's bilateral pes planus does not cause a 
marked deformity in his feet, pain upon manipulation, 
swelling or callosities.


CONCLUSIONS OF LAW

1.  The prior RO decision of June 2003 denying entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.125 (2009).

4.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. 1101, 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303.

5.  The criteria for a rating higher than 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 
4.71a, Diagnostic Code (DC) 5276 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Presented to 
Reopen a Claim
for Service Connection for PTSD

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156(a).  In determining whether to reopen a 
claim, the Board undertakes a two-step process.  First, the 
Board must determine if the submitted evidence is new and 
material.  Next, if the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers, and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  If no new 
and material evidence is presented to reopen the claim, then 
the prior denial remains final.  See 38 U.S.C.A. § 7105.  

A review of the history of this claim is instructive.  The 
Veteran first sought service connection for PTSD in a March 
2000 claim.  As he did not supply a statement regarding his 
claimed stressors, his claim was denied in a June 2001 
rating decision.  The Veteran provided a stressor statement 
along with his Notice of Disagreement in August 2001.  This 
statement, however, was not detailed enough to allow for 
required corroboration, and a June 2002 Statement of the 
Case confirmed and continued the denial.  The Veteran did 
not file a substantive appeal, so the decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Following the issuance of the Statement of the Case, the RO 
realized that the Veteran had requested a DRO hearing.  
After consulting with the Veteran regarding the hearing, an 
informal hearing was held instead in May 2003.  The Veteran 
was thereafter scheduled for a VA PTSD examination.  At this 
June 2003 examination, the examiner concluded that the 
Veteran was not suffering from PTSD.  A rating decision from 
the same month thus reopened the Veteran's claim, but denied 
it on the basis that he was not currently suffering from 
PTSD.  The Veteran did not initiate an appeal of this 
decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The appeal currently before the Board originated with a June 
2006 claim.  Though the Veteran furnished medical evidence 
reflecting a current diagnosis of PTSD, the RO denied his 
effort to reopen his claim in a November 2006 rating 
decision, finding that the Veteran had not submitted 
evidence to rebut the fact that his PTSD was not incurred in 
or aggravated by his active duty service.  The Veteran filed 
a timely Notice of Disagreement, and a December 2007 
Statement of the Case again found that the Veteran had not 
submitted new and material evidence.  The Veteran thereafter 
filed a timely substantive appeal.    

Again, the Veteran's most recent final denial in June 2003 
was predicated on the fact that he was not currently 
suffering from PTSD.  Evidence submitted since this final 
denial does in fact reflect a current diagnosis of PTSD.  
While the Veteran submitted records of both VA and private 
treatment, for this analysis, the Board finds the results of 
a February 2008 VA PTSD examination to be most probative.  
In that examination, the examiner reviewed the Veteran's 
military and medical history.  He diagnosed the Veteran as 
suffering from chronic, mild PTSD.  This evidence certainly 
speaks to the reason for the Veteran's June 2003 denial.  
The Board thus concludes that the Veteran has presented new 
and material evidence, and his claim for service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156

II.  Entitlement to Service Connection for PTSD and Sleep 
Apnea

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic.  Continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service connection for PTSD

To establish entitlement to service connection for PTSD a 
veteran must provide: medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Any diagnosis of PTSD must 
be made in accordance with 38 C.F.R. § 4.125, which requires 
that all psychiatric diagnoses conform to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  

Having determined that the Veteran has presented new and 
material evidence sufficient to reopen his claim for service 
connection for PTSD, the Board must now determine whether 
service connection is warranted.  As the Veteran's diagnosis 
was not based on any confirmed stressors, his claim must be 
denied.  

Again, the Veteran's most recent PTSD examination concluded 
that he is suffering from PTSD.  This is also reflected in 
other VA and private medical records.  

Despite this current diagnosis, the Veteran's claim must be 
denied, as his diagnoses have not been based on confirmed 
stressors.  Beginning with the Veteran's original claim in 
March 2000, over the ten years that the Veteran has been 
seeking service connection for PTSD, his stressors have not 
remained entirely consistent.  The Veteran has consistently 
described seeing burned and dead bodies lying in a ditch, 
covered with lime.  The Veteran has, however, given other 
stressors, such as being under threat of scud missile 
attack, having a confrontation with a superior officer, 
being diverted by a helicopter from a road which may have 
contained a land mine, and suffering two motor vehicle 
accidents while in the United States.  Most recently, the 
Veteran reported that friends of his died in a scud missile 
attack on a base in Saudi Arabia.  

In the most recent VA PTSD examination, the examiner's 
diagnosis of PTSD was based on four of the Veteran's 
reported stressors: seeing bodies in a ditch; seeing burned 
bodies in cars; having a helicopter redirect his car from a 
route with a land mine; and having his barracks attacked by 
a scud missile resulting in the death of two of his friends. 

These stressors must be verified, as the Veteran is not 
entitled to a combat presumption.  If the evidence 
establishes that the Veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).  

The Veteran's DD 214 reflects that his military occupational 
specialty was food service specialist, a non-combat 
position.  The DD 214 further reflects that the Veteran was 
awarded, among other decorations, the National Defense 
Service Medal and the Southwest Asia Service Medal, but 
these medals are not indicative of combat experience.  

If corroborated, these statements could possibly support the 
Veteran's claim for PTSD.  In an effort to verify the 
Veteran's claimed stressors, the RO has asked the Veteran to 
provide more detailed and specific information regarding 
these incidents.  To date, the Veteran has not supplied 
specific information regarding his first three stressors.  
The Board notes that the VA's duty to assist is not a one-
way street.  If a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Here, the Veteran has not provided the specifics (i.e., 
dates, locations, and witnesses) necessary to verify his 
claimed stressors, and no research can yet be performed 
regarding them.  

With regard to the last stressor, that fellow soldiers were 
killed in a scud missile attack, the Veteran's descriptions 
have again not been consistent.  In an August 2007 
statement, the Veteran identified only one person killed, 
Stanley W.  In an August 2009, statement, there were now two 
friends killed, Stanley B. and Stephen M., both different 
from the 2007 statement.  Further, although the Veteran has 
been seeking service connection for PTSD since March 2000, 
he did not mention this incident until 2007.   

Research conducted by the RO shows that the Veteran could 
not have come into contact with Stanley B. at the time and 
places that he contends.  For instance, the Veteran stated 
in a July 2008 hearing before a Decision Review Officer that 
he met Stanley while the two were stationed together in Fort 
Lee, Virginia.  In an attempt to corroborate the Veteran's 
account, the RO obtained and associated with the claims file 
Stanley's service personnel records.  A review of these 
records shows that he was never stationed in Fort Lee.  
Further, he was released from active duty in March 1990 and 
recalled in January 1991.  When Stanley was recalled, the 
Veteran was already in Saudi Arabia.  

The Veteran did not discuss how he knew Stephen, the other 
soldier killed in the attack, other than to say that they 
were both from Arkansas.  The Veteran did not, however, 
mention Stephen until August 2009, nine years after he first 
sought service connection and two years after he first 
mentioned Stanley's death.  

Given this context, the Board does not find the Veteran's 
stressor statements regarding the scud missile attack to be 
credible.  [It would seem, most of the information provided 
by the Veteran comes from publicly available websites 
serving as memorials to those who were killed in the 
February 1991 missile attack, not from the Veteran's actual 
experiences.]  

Again, despite the Veteran's current diagnosis of PTSD, 
there is no credible evidence supporting the Veteran's 
claimed stressors.  Accordingly, the Board concludes that 
the criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 4.125.

Entitlement to Service Connection for Sleep Apnea

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers 
from a disability, medical evidence (or, in certain 
circumstances, lay evidence) of an in service incurrence or 
aggravation of that disability, and medical evidence of a 
nexus between the present disability and the disability 
claimed in service.  Hickson v. West, 12 Vet. App 247, 253 
(1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran seeks service connection for sleep apnea, 
a condition which he claims he suffered from in-service.  As 
no nexus has been found between his current disability and 
any in-service occurrence or incurrence, the Board concludes 
that service connection is not warranted.

The Board first acknowledges that the Veteran suffers from 
sleep apnea today.  Both VA and private medical 
professionals have confirmed this diagnosis.  In a May 2005 
examination, a VA examiner diagnosed the Veteran as 
suffering from sleep apnea, stating that he uses a CPAP 
machine to treat this disability.

It is not clear, however, whether the Veteran suffered from 
sleep apnea in service.  A review of the Veteran's service 
treatment records reveals only indirect evidence of his 
suffering from sleep apnea, and no diagnosis of such a 
disability.  In a May 1990 physical the Veteran reported 
that he had frequent trouble sleeping.  The Veteran has also 
stated that he remembers being told by fellow soldiers that 
he snored loudly.  He did not, however, report this same 
trouble in a January 1992 physical conducted prior to 
separation, nor did he state that he had trouble sleeping in 
his self-report of medical history, also conducted prior to 
separation.  

The Veteran discussed his disability in his December 2009 
hearing.  He stated that he was informed by fellow soldiers 
that he was a loud snorer.  He stated that he has been under 
the care of private and VA doctors, but he could not recall 
the exact date that his treatment started.  

Regardless of whether the foregoing represents an in-service 
incurrence or occurrence of sleep apnea, no medical 
professional has linked current disability with these 
particular complaints.  

In a May 2005 examination, the examiner stated that based on 
the history provided by the Veteran at that time, it was at 
least as likely as not that his sleep apnea was causally 
related to the symptoms of headaches, restlessness, and 
fatigue that the Veteran suffered in the military.  At the 
time he offered this opinion, however, the examiner was not 
able to examine the Veteran's claims file.  Given that this 
examiner was not able to view the entire record, the RO 
sought another opinion. This was obtained in July 2005, and 
in this opinion, the VA doctor stated that the Veteran's 
sleep apnea was not related to his military service.  He 
based this opinion on a review of the entire claims file, 
including the May 2005 VA examination (the examiner from 
that examination was no longer with the VA, so he was not 
able to review his own opinion), a literature review, and 
the Veteran's service treatment records.  The VA doctor was 
swayed by the paucity of in-service constitutional 
complaints typically related to sleep apnea, and the absence 
of literature evidence to support a link with the symptoms 
identified in the May 2005 examination.  (This reviewer 
incorrectly identified the date of the VA examination as "26 
Apr 05"which was actually the date of the request for the 
May 2005 examination.)    

The Board finds the July 2005 negative nexus opinion to be 
more probative.  The VA doctor was able to review the 
Veteran's entire claims file, including his service 
treatment records. The doctor's opinion was also more 
detailed, offering greater reasons as to why he reached his 
conclusion.  None of the private records associated with the 
claims file offer an opinion as to whether the Veteran's 
current disability is causally related to his active duty 
service.  

As the probative medical evidence of record does not 
establish that the Veteran's sleep apnea is causally related 
to his military service, the Board concludes that the 
criteria for service connection for sleep apnea have not 
been met.  38 U.S.C.A. 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

III.  Entitlement to an Increased Rating for Bilateral Pes 
Planus

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1.  Further, examination reports 
are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

The Veteran was originally service connected at a 
noncompensable rate for his bilateral pes planus in a June 
1995 rating decision.  An increase to 10 percent was granted 
in a December 1998 rating decision.  Though the Veteran has 
consistently maintained that his pes planus warrants a 
higher rating, each claim for an increased rating has been 
denied.  

The Veteran filed the claim at issue here in February 2005.  
After a July 2006 VA feet examination, a November 2006 
rating decision left the Veteran's rating unchanged.  The 
Veteran filed a timely Notice of Disagreement, and a May 
2007 Statement of the Case confirmed and continued the RO's 
decision.  

The Veteran's pes planus is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, DC 5276.  A 10 percent 
rating is assigned for moderate pes planus where the weight-
bearing line is over or medial to great toe, with inward 
bowing of the tendo Achilles, and with pain on manipulation 
and use of the feet.  A 30 percent rating is assigned for 
severe bilateral pes planus where there is objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.

A 50 percent evaluation is warranted for pronounced pes 
planus, with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  Id.  

Since the issue in this case is entitlement to an increased 
rating, the present level of the Veteran's disability is the 
Board's primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  However, staged ratings are appropriate for 
an increased rating claim whenever the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran most recently underwent a VA feet examination in 
June 2006.  The Veteran himself reported suffering from 
constant pain in his feet.  He states that he has to elevate 
his feet at the end of the day.  He also states that though 
he has been given inserts for his shoes, they offer little 
relief.  

Upon examination, the examiner reported that the Veteran 
walked with a normal gait, though he had a very limited 
arch.  His Achilles tendons were aligned.  There was no 
evidence of abnormal weight bearing.  The Veteran could 
dorsiflex and plantar flex his toes 20 degrees on the right 
foot.  He could dorsiflex and plantar flex the toes of his 
left foot without pain.  The examiner found no change in 
range of motion, pain, endurance, fatigability, or 
coordination with repetitive motion.  The examiner thus 
diagnosed the Veteran as suffering from moderate bilateral 
pes planus.  

Records of the Veteran's VA and private treatment for his 
bilateral pes planus largely mirror the findings of the VA 
examiner.  A January 2007 record from Metro Family Footcare, 
for instance, notes that the Veteran complained of pain and 
tenderness on the arches of both feet.  He stated that this 
pain was aggravated upon long periods of use.  The 
podiatrist noted that the Veteran had bilateral pes planus, 
but stated that many of his symptoms could be alleviated 
with proper orthotics. 

The Veteran himself spoke of his symptoms in his December 
2009 Travel Board hearing.  He stated that he began 
suffering from pain in his feet during basic training, and 
that this pain persists today.  He spoke of standing for 
long periods of time at his job, requiring him to elevate 
his feet after work to alleviate the pain. He stated that 
while he has seen a foot specialist, he preferred to go to 
VA for care, as it is more cost effective.  

The foregoing symptoms are consistent with a 10 percent 
rating, but they do not meet the criteria for the 30 percent 
rating.  Again, a 30 percent rating would only be warranted 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  In both private and VA records, the Veteran 
has not been shown to be suffering from most of these 
symptoms.  Further, as his symptoms have been consistent 
over the appeals period, staged ratings are not appropriate.  

The Veteran's disability is also not so severe as to warrant 
an extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. 
§ 3.321 (2009).  As outlined by the Court of Appeals for 
Veterans Claims (Court), the Board uses a three-step inquiry 
to determine whether an extraschedular rating is warranted; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The Diagnostic Code 
includes the specific manifestations of the Veteran's pes 
planus.  While the Veteran spoke of his feet hurting at 
work, he did not state, nor is there any evidence, that his 
service connected condition has presented marked 
interference with his employment.  There is no record of any 
hospitalization for his pes planus.  Accordingly, an 
extraschedular evaluation is not appropriate.  

As the Veteran's bilateral pes planus does not cause a 
marked deformity in his feet, swelling or callosities, the 
Board concludes that the criteria for a rating higher than 
10 percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 
4.71a, DC 5276.

IV.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Each of the Veteran's claims requires notice tailored to 
that specific theory of entitlement.  With respect to the 
new and material evidence claim, an August 2006 letter sent 
to the Veteran defined new and material evidence, and it 
informed him of what evidence would be necessary to 
substantiate the element of the claim for service connection 
that was found insufficient in the previous denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Also, as the 
Board is taking an action favorable to the Veteran with 
regard to his claim to reopen, there can be no possibility 
of prejudice to her.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Notice with respect to the claim for service connection was 
satisfied by a May 2004 letter, and notice with respect to 
the claim for increase was accomplished by letters dated in 
May 2006, and May 2009, after which the matter was re-
adjudicated in July 2009 supplemental statement of the case.  
Thus, any previous errors as to content and timing have been 
rendered harmless.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all obtainable evidence has been associated with the 
claims file.  The Veteran has been afforded multiple VA 
compensation and pension examinations.  The Board notes that 
the evidence already of record is adequate to allow 
resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

The Veteran's claim for service connection for PTSD is 
reopened.  

Service connection for PTSD is denied.

Service connection for sleep apnea is denied.

An increased rating for service-connected bilateral pes 
planus is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


